PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/123,698
Filing Date: 6 Sep 2016
Appellant(s): DUCHOWSKI et al.



__________________
Mark S. Bicks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Nov. 3, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Apr. 30, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claims 23 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
G).	Regarding Claim 23 – “Adjusting proportions” is done by one step in Claim 11, upon which Claim 23 depends, and a different step in Claim 23.  It is unclear how the Claim 23 step further limits the already completed Claim 11 step.
H).	Claim 25 (line 13), and each dependent claim, recites “the coating media” without the necessary antecedent basis. It is unclear how the coating media are related to the previously recited “coating media and infusion media.”

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Independent Claims 11 and 25 each recite the term “hydraulic filter medium.”  The term “hydraulic filter medium” never appears in the Original Disclosure.  As such, the term “hydraulic filter medium” is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The term “hydraulic filter medium” is interpreted to mean, in use, the filter medium has liquid moving through it under pressure. 
Claim 25 recites “an infusion media.”  The terms appear twice in the Original Disclosure with little deviation from the claim language.  As such, the term “infusion media” is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The term “infusion media” is interpreted to mean, in use, the fluid that infuses the filter medium.  (See Original Disclosure, Page 2, lines 29-35; and Original Claim 2)

Claim Rejections - 35 USC § 103
Claims 11, 16-19, 22-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bassler et al. (WO-2013144241-A2, Oct. 3, 2013 – Espacenet Bibliographic Data, Patent Publication, English equivalent US-20150047732-A1, 78 pages), in view of Hlawacek (“Kontaktwinkelmessung,” May 12, 2005, accessed on Internet at http://institute.unileoben.ac.at/physik/Me%DFtechnik/Kontaktwinkelmessung.pdf on Feb. 18, 2018 – Publication, Google Machine Translation, 24 pages), in view of Ishida et al. (US-20100132559-A1, Jun. 3, 2010), in view of Sealey et al. (US-20110147320-A1, Jun. 23, 2011).  Bassler et al., in view of Hlawacek, in view of Ishida et al., in view of Sealey et al., are hereinafter known as the Combination.
Bassler et al., in view of Hlawacek, in view of Ishida et al., in view of Sealey et al., disclose the claimed method.  Bassler et al.’s English equivalent (US-20150047732-A1) is referenced below.  Hlawacek’s Google Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claims 11, 16-19, and 22-23 – Bassler et al. discloses a method (Abstract) for adapting a hydraulic filter medium (filter medium, i.e. membrane 32, and first and second medium [0005] and [0012]; [0010], lines 25-26, and [0073] for the medium being a filter medium, specifically a hydraulic filter medium) to predefinable parameters (electric field E1, E2, electromagnetic radiation exposure S1, S2, temperature T1, T2, [0017]-[0031]; pore surface being hydrophobic or lipophobic relative to a first medium or a second medium [0032]-[0035]; pressure P of pump “for transporting the media” with “a pressure sensor . . . so that a pressure change in the first and second volume are detected” and “volume flow sensor . . . to detect a change in the volume flow in the second volume,” [0036]-[0048]) using a controller ([0043], [0049]), to control the filter medium’s pore surface contact angle and surface energy (Abstract) (See Figures 5, 6A-B, and [0081]-[0082]; and [0100]-[0118]), comprising the steps of:
A).	Providing the hydraulic filter medium (membrane 32) where the filter medium is “hydraulic” because, in use, the filter medium has liquid moving through it under pressure, and membrane 32 is a filter medium because membrane 32 has an open pore structure, as disclosed at [0004] (See Figures 5, 6A-B, and [0081]-[0082]; and [0100]-[0118]; [0010], lines 25-26; and [0073]) (See “Claim Interpretation” section above for how the term “hydraulic filter medium” is interpreted);
B).	Adapting the hydraulic filter medium (membrane 32) to at least one of predefinable parameters of electrostatic charge (electric field E1, E2, [0017]-[0031]; and Figures 5 and 6A-B where voltage signal 44 is monitored as a function of time), flow rate behavior (pressure P of pump “for transporting the media” with “a pressure sensor . . . so that a pressure change in the first and second volume are detected” and “volume flow sensor .  . . to detect a change in the volume flow in the second volume,” [0036]-[0048]; and Figure 6B where volume flow V is monitored as a function of time, [0116]-[0118]), fraction filtration efficiency ([0020]-[0026], particularly [0020]), and preservation of a constant quantity and quality of fluid additives (because fluid additives control contact angle and “an unchanged contact angle θ is furthermore assumed” between the fluid medium and the filter medium’s pore surface at ambient conditions, as disclosed at [0031], lines 1-4, [0057], [0091], lines 1-3, and [0096]), by a targeted influencing of a surface energy of the hydraulic filter medium (see Abstract, particularly line 13, where the “surface energy can be reversibly changed” on the filter medium’s pore surface by the electrical field, electromagnetic radiation, and/or temperature parameters, and at that surface energy, the liquid either wets the pore surface or it does not) (See Figures 5, 6A-6B, and [0081]-[0082]; and [0100]-[0118]),
Bassler et al. discloses the claimed method except for:
D).	Subdividing the surface energy of the hydraulic filter medium into a disperse fraction and a polar fraction,

E).	The surface energy of the hydraulic filter medium and the disperse and polar fractions being determined by a contact angle measurement on the hydraulic filter medium.

However, Bassler et al. discloses the surface energy of the filter medium’s pore surface is adjusted by adjusting the contact angle of the filter medium and the fluid flowing through the filter medium (see Bassler et al. Abstract), using the disclosed parameters to adjust the contact angle. (See Bassler et al. Abstract; Figures 5, 6A-6B, and [0081]-[0082]; and [0100]-[0118]) (See Rejection for Claim 11. B). for the disclosed parameters used to adjust contact angle) Bassler et al. does not teach whether the surface energy is modeled as a disperse fraction and a polar fraction.
Hlawacek discloses there are several ways to model surface energy and predict wetting behavior of a liquid on a solid.  Among such models is the “Method according to Owens, Wendt, Rabel and Kaelble,” i.e. “OWRK.”  In the “Method according to Owens, Wendt, Rabel and Kaelble,” the surface energy is subdivided into a disperse fraction and a polar fraction, where the surface tension of the solid is σs= σsD + σsP, and the surface tension of the liquid is σl= σlD + σlP.  The OWRK method culminates in a calculated wetting envelope, as shown in Figure 2 of Page 5, where "[l]iquids whose σlD, σlP value pair within the curve will completely wet the solid surface,” and liquids whose value pair are outside the wetting curve do not wet the solid surface. (See Hlawacek Pages 1-5, section entitled “1.2 Method according to Owens, Wendt, Rabel and Kaelble”)
Contact angle θ measurements are used to generate the disperse fraction and the polar fraction of surface tension of the solid, i.e. the σsD, σsP value pair of the solid, used to generate the wetting envelope (Figure 2 on Page 5) and predict wetting behavior of liquid on a solid, where σs= σsD + σsP.  Specifically, Hlawacek teaches “using at least two liquids with known σlD, σlP,” making a series of contact angle θ measurements, using Equation 6 on Page 3 to plot “y against x,” and “by linear regression” calculating the solid’s σsD, σsP value pair from the intercept and slope, respectively. (See Hlawacek Page 3, Equation 6 and paragraph after)
From the above two paragraphs, Hlawacek discloses:
D).	Subdividing the surface energy of the hydraulic filter medium into a disperse fraction and a polar fraction, when Hlawacek discloses there are several ways to model surface energy and predict wetting behavior of a liquid on a solid.  Among such models is the “Method according to Owens, Wendt, Rabel and Kaelble,” i.e. “OWRK.”  In the “Method according to Owens, Wendt, Rabel and Kaelble," the surface energy is subdivided into a disperse fraction and a polar fraction (See the previous two paragraphs),
E).	The surface energy of the hydraulic filter medium and the disperse and polar fractions being determined by a contact angle measurement on the hydraulic filter medium, because contact angle θ measurements are used to generate the disperse fraction and the polar fraction of surface tension of the solid material of the hydraulic filter medium, i.e. the σsD, σsP value pair of the solid, which in turn is used to generate the wetting envelope (Figure 2 on Page 5) and predict wetting behavior of liquid on the solid, where, σs= σsD + σsP (See previous paragraph) .
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to include in the Bassler et al. method, the step of modeling surface energy and predicting wetting behavior of a liquid on the solid material of the hydraulic filter medium using the OWRK model, as taught by Hlawacek, i.e.,
D).	Subdividing the surface energy of the hydraulic filter medium into a disperse fraction and a polar fraction,

E).	The surface energy of the hydraulic filter medium and the disperse and polar fractions being determined by a contact angle measurement on the hydraulic filter medium,

as taught by Hlawacek, since Hlawacek states at Pages 3 and 4, that there are at least six other models available, but the OWRK model is the best since it takes polar interactions into account (unlike Zismann’s method), models the interaction as a simultaneous interaction of disperse and polar components instead of “a sequential process” (as is done in the Fawkes’s method and the Fawkes’s extended method), uses the simpler geometric mean instead of the more complex harmonic (used in Wu’s method), is a better model of the systems of interest relative to the Schultz methods, and is a simpler description of the polar part of the exchange reactivity that works, relative to the more complex description of the polar part in the Oss & Good acid-base methods.
Bassler et al., in view of Hlawacek, disclose the claimed method except for 
F).	Adjusting proportions of the disperse fraction and the polar fraction relative to one another by selection of a coating method and by a selection of a coating media to optimize the predefinable parameters, the adjusting proportions being by the coating media being applied to the hydraulic filter medium,

C).	The adopting of the hydraulic filter medium of the predefinable parameters being a wet chemical coating method;

H).	Pleating the hydraulic filter medium.

However, Bassler et al., in view of Hlawacek, disclose a hydraulic filter medium, i.e. in use, the filter material has liquid moving through it under pressure.  (See Rejection for Claim 11. A).) (See Claim Interpretation section above for the term “hydraulic filter medium”) Bassler et al., in view of Hlawacek, further disclose a filter medium that is coated (see Bassler et al. [0102], lines 1-5).  Bassler et al., in view of Hlawacek do not teach “selection of coating methods and selection of coating media” because there is no disclosure of how the coating was done. As such, Bassler et al., in view of Hlawacek, disclose:
F).	Adjusting proportions of the disperse fraction and the polar fraction relative to one another (see Rejections for Claim 11. D). and E).) . . . selection of a coating method (see Bassler et al. [0102], lines 1-5) and . . . optimize the predefinable parameters (see Rejection for Claim 11.  Preamble and B).).
Bassler et al., in view of Hlawacek, further disclose using an electric field to optimize the pore surface energy and enhance flow through the membrane (i.e. enhance membrane permeability) and this optimization of the parameters (see Rejection for Claim 11. Preamble and B). above) would work well to enhance membrane permeability of a conductive polymeric membrane.
Ishida et al. discloses a conductive polymeric membrane in the context of an air filter for a motor vehicle. (See Ishida et al. [0025]; and Figures 18A-C and [0206]-[0208]) Ishida et al.’s conductive polymeric membrane is constructed as shown in Figures 13 or 14, where the permaselective membrane 13a or 13b are on a base 42a or 42b, respectively. (See Ishida et al. Figures 13-14; and [0145]-[0147]) The permaselective membrane is made of silicone polymer (see Ishida et al. [0008], lines 1-6, and [0091]), with a solid additive ([0013]-[0017]) in the form of a filler ([0092]) and a conductive polymer ([0097]). The base is constructed of any permeable material so long as it is permeable to the fluid being filtered ([0147]). Ishida et al. further teaches the permaselective membrane is formed by dissolving the silicone polymer and the conductive polymer, with any filler, in a solvent – and then forming the membrane “by a process such as casting, coating, or developing on a water surface.” (See Ishida et al. [0104])
When the method of Bassler et al., in view of Hlawacek, is provided with the membrane materials and the steps to form the conductive membrane, as taught by Ishida et al., then of Bassler et al., in view of Hlawacek, in view of Ishida et al., disclose:
F).	Adjusting proportions of the disperse fraction and the polar fraction relative to one another (see Rejections for Claim 11. D). and E).) by selection of a coating method (solvent coating, as taught by Ishida et al. at [104]) and by a selection of a coating media (coating media includes silicone polymer, as taught by Ishida et al., [0008], lines 1-6, and [0091], infused with conductive polymer and filler, as taught by Ishida et al. at [0013], lines 1-2, [0097], and [0092]) to optimize the predefinable parameters (see Rejection for Claim 11. B).), the adjusting proportions being by the coating media being applied to the hydraulic filter medium, since Bassler et al., in view of Hlawacek, in view of Ishida et al., already disclose the surface energy of the filter medium’s pore surface (including the pore surface of the filter medium’s coating media) is adjusted by adjusting the contact angle of the filter medium and the fluid flowing through the filter medium (see Bassler et al. Abstract) and one of ordinary skill in the art would have been motivated to extend this adjustment to include selecting the material of the filter medium, including selecting the material of the filter medium’s coating media.
Bassler et al., in view of Hlawacek, in view of Ishida et al., further teach:
C).	The adopting of the hydraulic filter medium of the predefinable parameters being a wet chemical coating method (See Ishida et al. Figures 3-7 for first method of making and Figures 8-10 for a second method of making; and [0114]-[0137] for a description of the two methods, both methods including a wet chemical coating method as shown in Figures 4 and 8).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the method of Bassler et al., in view of Hlawacek, to provide the conductive membrane materials and the steps to form the conductive membrane, as taught by Ishida et al., such that Bassler et al., in view of Hlawacek, in view of Ishida et al., disclose the steps of:
F).	Adjusting proportions of the disperse fraction and the polar fraction relative to one another by selection of a coating method and by a selection of a coating media to optimize the predefinable parameters, the adjusting proportions being by the coating media being applied to the hydraulic filter medium,

C).	The adopting of the hydraulic filter medium of the predefinable parameters being a wet chemical coating method;

since Bassler et al., in view of Hlawacek, disclose using an electric field to optimize the pore surface energy and enhance flow through the membrane (i.e. enhance membrane permeability) and this optimization of the parameters (see Rejection for Claim 11. Preamble and B). above) would work well to enhance membrane permeability of a conductive polymeric membrane, similar to that disclosed by Ishida et al.  Moreover, Bassler et al., in view of Hlawacek, in view of Ishida et al., already disclose the surface energy of the filter medium’s pore surface (including the pore surface of the filter medium’s coating media) is adjusted by adjusting the contact angle of the filter medium and the fluid flowing through the filter medium (see Bassler et al. Abstract) and one of ordinary skill in the art would have been motivated to extend this adjustment to include selecting the material of the filter medium, including selecting the material of the filter medium’s coating media.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated in the method taught by Bassler et al., in view of Hlawacek, in view of Ishida et al, to include the steps of:
H).	Pleating the hydraulic filter medium,

since, relative to not pleating, pleating provides “increased surface area" in a given volume which "enables the volume of permeable gas (or the disclosed liquid) to further increase."  (See Ishida et al. Figures 13-14 and [0148])
Bassler et al., in view of Hlawacek, in view of Ishida et al., disclose a coating media (see Bassler et al. [0102], lines 1-5, where the coating media includes silicone polymer, as taught by Ishida et al., [0008], lines 1-6, and [0091], infused with conductive polymer and filler, as taught by Ishida et al. at [0013], lines 1-2, [0097], and [0092]), but does not teach:
G).	1).	The coating media encases fibers of the filter medium being coated by a self-cross-linking with free radicals of the fibers of the hydraulic filter medium such that the coating media is polymerized on at least portions of a surface of the hydraulic filter medium.

However, Bassler et al., in view of Hlawacek, in view of Ishida et al., are concerned with controlling the hydrophobicity/hydrophilicity (see Bassler et al. [0013]) of the filter medium having a coating media (filter medium is disclosed in Bassler et al., Figure 5, membrane 32, that is coated, as disclosed at Bassler et al. [0102], lines 1-5, where the coating media includes silicone polymer, as taught by Ishida et al., [0008], lines 1-6, and [0091], infused with conductive polymer and filler, as taught by Ishida et al. at [0013], lines 1-2, [0097], and [0092]).  The references further teach glass fibers (glass fibers are silica nanotubes as part of the filter medium’s coating media infused with filler, as taught by Ishida et al. at [0092], particularly line 12) that are coated with polydimethylsiloxane (see Ishida et al. [0091]), can also be coated with polysiloxane (see Ishida et al. [0091]).
Like Bassler et al., in view of Hlawacek, in view of Ishida et al., Sealey et al. discloses a filter medium (filter media) of glass fibers encased by polysiloxane, where there is an interest in controlling the hydrophilicity / hydrophobicity (water repellency) of the filter medium.  Sealey et al. further teaches tailoring the hydrophilicity / hydrophobicity of the filter medium by including in the filter medium “a water repellant (i.e., a fluorinated species)” that is attached to the glass fiber (core 16, shown in Sealey et al.’s Figure 1) via dendrimers (branches 20, 24, 30, and endgroups 40, as shown in Sealey et al.’s Figure 1, where the dendrimer can “include any suitable type of molecule,” with some examples given in [0022], and at [0024]) – and the dendrimer itself can include the “water repellant . . . fluorinated species” (see Sealey et al. [0022], lines 11-13). (See Sealey et al. Title; Abstract, particularly lines 2-3; [0002]-[0004], particularly [0003]-[0004] for the “desirable balance of properties including a high water repellency, a high efficiency, and a low resistance to fluid flow across the filter media”; [0045] for “polysiloxane . . . used in combination with a fluorinated species and/or a dendrimer” which “aid in imparting the filter media . . . with desirable properties (e.g., high efficiency as a function of pressure drop)”; [0023] for the fluorinated species being attached to the dendrimer bonded to the glass surface, where the fluorinated species is “chemically bound to . . . adsorbed onto . . . or . . . physically trapped by the dendrimer; [0025]-[0026] for the types of bonding, including crosslinking)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include the fluorinated species taught by Sealey et al. in the coating material taught by Bassler et al., in view of Hlawacek, in view of Ishida et al. since:
1).	Like Bassler et al., in view of Hlawacek, in view of Ishida et al., Sealey et al. discloses a filter medium (filter media) of glass fibers encased by polysiloxane, where there is an interest in controlling the hydrophilicity / hydrophobicity (water repellency) of the filter medium (see above three paragraphs);
2).	Sealey et al. further discloses tailoring the hydrophilicity / hydrophobicity of the filter medium by including in the filter medium “a water repellant (i.e., a fluorinated species)” that is attached to the glass fiber (core 16, shown in Sealey et al.’s Figure 1) via dendrimers (branches 20, 24, 30, and endgroups 40, as shown in Sealey et al.’s Figure 1, where the dendrimer can “include any suitable type of molecule,” with some examples given in [0022], and at [0024]) – and the dendrimer itself can include the “water repellant . . . fluorinated species” (see Sealey et al. [0022], lines 11-13);
3).	Sealey et al. further states at the Abstract, and at [0004], that by including the fluorinated species, a filter media is provided that has “a desirable balance of properties including a high water repellency, a high efficiency, and a low resistance to fluid flow across the filter media.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the Combination's method the step of:
G).	1).	The coating media encases fibers of the filter medium being coated by a self-cross-linking (i.e. “internally-crosslinked structure," see Sealey et al. [0026]) with free radicals of the fibers of the hydraulic filter medium such that the coating media is polymerized on at least portions of a surface of the hydraulic filter medium (see Sealey et al. [0017], lines 26-29, for the recited “portions” of the glass fiber of the hydraulic filter medium; [0101], [0031] for “fluorinated species” of “non-polymeric form,” i.e. monomers, and [0035] for “examples of monomers” in the “fluorinated species” that can be polymerized).
as taught by Sealey et al., since Sealey et al. states that “[s]uch reactions are known to those of ordinary skill in the art" and furthermore, “[t]he amount of crosslinking may be controlled, for instance, by controlling the number of crosslinkable groups in the dendrimer (part of the disclosed coating), and/or by controlling the amount of time or other reaction systems that cause crosslinkages to form,” and the amount of crosslinking can be monitored “to determine when a suitable amount of crosslinking has occurred.” (See Sealey et al. [0026])
Additional Disclosures Include:
Claim 16 – The Combination discloses a method according to Claim 11 wherein the wet chemical coating method is a sol-gel spray method.  (See Sealey et al. [0029], particularly line 11)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the Combination’s method the step of:
wherein the wet chemical coating method is a sol-gel spray method,
as taught by Sealey et al., since Sealey et al. states at [0029] that such a step is a “suitable method” to incorporate a coating (dendrimer) on to the filter medium, and is “known in the art.”
Claim 17 – The Combination discloses a method according to Claim 11 wherein the wet chemical coating method uses silicon dioxide molecules in the glass material forming the silica nanotubes of the filler in the coating media of the filter medium (see Ishida et al. [0092], particularly line 12).  (See Ishida et al. for the wet chemical coating method, specifically, Figures 3-7 for first method of making and Figures 8-10 for a second method of making; and [0114]-[0137] for a description of the two methods, both methods including a wet chemical coating method as shown in Figures 4 and 8)  (See Rejection for Claim 11. F). for motivation to combine).
Claim 18 – The Combination discloses a method according to Claim 17 wherein the silicon dioxide molecules are polymerized in the glass material forming the silica nanotubes of the filler included in the filter medium’s coating media. (See Rejection for Claim 11. F). above for the conductive membrane, i.e. the disclosed filter medium, comprising silica nanotubes, as taught by Ishida et al. at [0092], particularly line 12)
Claim 19 – The Combination discloses a method according to Claim 17 wherein the silicon dioxide molecules are combined with at least one of iron, magnesium, calcium or fluorine.  Details follow.
The Combination discloses that the silicon dioxide molecules (silicon dioxide molecules in the silica nanotubes as part of the filler of the filter medium’s coating media, see Ishida et al. at [0092], particularly line 12) are coated with polydimethylsiloxane and/or polysiloxane as part of the filter medium's coating media (see Ishida et al. at [0091]).
The Combination further teaches:
wherein the silicon dioxide molecules are used as further modifications of oxides of silicon in combination with iron, magnesium, or fluorine. (See Sealey et al. [0045], lines 1-7, for fluorine)

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include in the Combination’s method the step of:
wherein the silicon dioxide molecules are used as further modifications of oxides of silicon in combination with iron, magnesium, or fluorine,

as taught by Sealey et al., since Sealey et al. states at [0045] that when the polysiloxane is “used in combination with the fluorinated species and/or a dendrimer (i.e. in the disclosed coating media),” this “may aid in imparting the filter media or article with desirable properties,” the example being “high efficiency as a function of pressure drop.”
Claim 22 – The Combination discloses a method according to Claim 11 wherein the adjusting proportions is by the seduction (Appellant amended “seduction” to “selection” on 10/08/2020, and the amendment was entered 10/20/2020) of the coating media (see Rejection for Claim 11. F).) with the coating media (as taught by Ishida et al.) having a thickness (13t, as shown in Figure 2 and discussed at [0109]) from several nanometers up to 1 micrometer (0.1 to 10 μm) depending on a filtration task (see Ishida et al. [0109]), i.e. “to ensure a sufficient volume of gas flow (analogous to the disclosed liquid flow of Bassler et al., in view of Hlawacek) through the permaselective membrane 13a.” (See Ishida et al. Figure 2) (See Rejection for Claim 11.F). for motivation to combine the filter medium and coating method taught by Ishida et al. with the method of Bassler et al., in view of Hlawacek)
Claim 23 – The Combination discloses a method according to Claim 11
A).	Wherein the hydraulic filter medium (hydraulic filter medium disclosed by Bassler et al. Figures 5 and 6A, membrane 32; the filter medium being hydraulic, see Rejection for Claim 11. Preamble; the filter medium including membrane 32 with a coating media, specifically a conductive coating, [0060]; the coating media including a conductive coating as taught by Ishida et al., the coating media including silicone polymer, as taught by Ishida et al., [0008], lines 1-6, and [0091], infused with conductive polymer and filler, as taught by Ishida et al. at [0013], lines 1-2, [0097], and [0092]) comprises a filter material (filter material of disclosed hydraulic filter medium) at least partially formed of fibers (silica nanotubes, see Ishida et al. [0092], particularly line 12), the fibers at least one of being made of glass material, being melt blown or being made of plastic material (See Claim 11. F). for motivation to combine); and
C).	The adjusting proportions (of the disperse fraction and the polar fraction relative to one another by selection of a coating method and by a selection of a coating media, see Rejection for Claim 11. F).) is by the coating media with the filter media (filter media is filter material of disclosed hydraulic filter medium), the fibers (silica nanotubes, see Rejection for Claim 23. A).) being coated with at least one of a polydimethylsiloxane or a polythiophene (polydimethylsiloxane or polythiophene) since the hydraulic filter medium (hydraulic filter medium disclosed by Bassler et al. Figures 5 and 6A, membrane 32; the filter medium being hydraulic, see Rejection for Claim 11. Preamble; the filter medium including membrane 32 with a coating media, specifically a conductive coating, [0060]; the coating media including a conductive coating as taught by Ishida et al., the coating media including silicone polymer, as taught by Ishida et al., [0008], lines 1-6, and [0091], infused with conductive polymer and filler, as taught by Ishida et al. at [0013], lines 1-2, [0097], and [0092]) includes the silicone polymer, as taught by Ishida et al., at [0008], lines 1-6, and [0091] and includes the conductive polymer as taught by Ishida et al. at [0097].
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated in the Combination’s method to do the coating method before the pleating, i.e.
B).	Prior to pleating of the hydraulic filter medium,

C).	The adjusting proportions (of the disperse fraction and the polar fraction relative to one another by selection of a coating method and by a selection of a coating media, see Rejection for Claim 11. F).), is by the coating media . . . 

since, coating a flat filter medium and then pleating, is easier than coating an already pleated filter medium, and since, relative to not pleating, pleating provides “increased surface area" in a given volume which "enables the volume of permeable gas (or the disclosed liquid) to further increase."  (See Ishida et al. Figures 13-14 and [0148])
Bassler et al., in view of Hlawacek, in view of Ishida et al., in view of Sealey et al., disclose the claimed method.
Regarding Claims 25-29 – Bassler et al. discloses a method (Abstract) for adapting a hydraulic filter medium (filter medium, i.e. membrane 32, and first and second medium [0005] and [0012]; [0010], lines 25-26, and [0073] for the medium being a filter medium, specifically a hydraulic filter medium) to predefinable parameters (electric field E1, E2, electromagnetic radiation exposure S1, S2, temperature T1, T2, [0017]-[0031]; pore surface being hydrophobic or lipophobic relative to a first medium or a second medium [0032]-[0035]; pressure P of pump “for transporting the media” with “a pressure sensor . . . so that a pressure change in the first and second volume are detected” and “volume flow sensor . . . to detect a change in the volume flow in the second volume,” [0036]-[0048]) using a controller ([0043], [0049]), to control the filter medium’s pore surface contact angle and surface energy (Abstract) (See Figures 5, 6A-B, and [0081]-[0082]; and [0100]-[0118]), comprising the steps of:
A).	Providing the hydraulic filter medium (membrane 32) where the filter medium is “hydraulic” because, in use, the filter medium has liquid moving through it under pressure, and membrane 32 is a filter medium because membrane 32 has an open pore structure, as disclosed at [0004] (See Figures 5, 6A-B, and [0081]-[0082]; and [0100]-[0118]; [0010], lines 25-26; and [0073]) (See “Claim Interpretation” section above for how the term “hydraulic filter medium” is interpreted);
B).	Adapting the hydraulic filter medium (membrane 32) to at least one of predefinable parameters of electrostatic charge (electric field E1, E2, [0017]-[0031]; and Figures 5 and 6A-B where voltage signal 44 is monitored as a function of time), flow rate behavior (pressure P of pump “for transporting the media” with “a pressure sensor . . . so that a pressure change in the first and second volume are detected” and “volume flow sensor .  . . to detect a change in the volume flow in the second volume,” [0036]-[0048]; and Figure 6B where volume flow V is monitored as a function of time, [0116]-[0118]), dynamic pressure behavior (pressure P of pump “for transporting the media” with “a pressure sensor . . . so that a pressure change in the first and second volume are detected,” [0036]-[0048]; and Figure 6A where pressure P is monitored as a function of time, [0103]-[0112]), differential pressure behavior (pressure difference ΔP as a function of contact angle θ shown in Figure 4 and described at [0099]), fraction filtration efficiency ([0020]-[0026], particularly [0020]), or preservation of a constant quantity and quality of fluid additives (because fluid additives control contact angle and “an unchanged contact angle θ is furthermore assumed” between the fluid medium and the filter medium’s pore surface at ambient conditions, as disclosed at [0031], lines 1-4, [0057], [0091], lines 1-3, and [0096]), by a targeted influencing of a surface energy of the hydraulic filter medium (see Abstract, particularly line 13, where the “surface energy can be reversibly changed” on the filter medium’s pore surface by the electrical field, electromagnetic radiation, and/or temperature parameters, and at that surface energy, the liquid either wets the pore surface or it does not) (See Figures 5, 6A-6B, and [0081]-[0082]; and [0100]-[0118]);
E).	The coating media (see Bassler et al. [0102], lines 1-5), 
Bassler et al. discloses the claimed method except for:
C).	Subdividing the surface energy of the hydraulic filter medium into a disperse fraction and a polar fraction; and

G).	Determining the surface energy together with the disperse fraction and the polar fraction by a contact angle measurement.

However, Bassler et al. discloses the surface energy of the filter medium’s pore surface is adjusted by adjusting the contact angle of the filter medium and the fluid flowing through the filter medium (see Bassler et al. Abstract), using the disclosed parameters to adjust the contact angle. (See Bassler et al. Abstract; Figures 5, 6A-6B, and [0081]-[0082]; and [0100]-[0118]) (See Rejection for Claim 25. B). for the disclosed parameters used to adjust contact angle) Bassler et al. does not teach whether the surface energy is modeled as a disperse fraction and a polar fraction.
Hlawacek discloses there are several ways to model surface energy and predict wetting behavior of a liquid on a solid.  Among such models is the “Method according to Owens, Wendt, Rabel and Kaelble,” i.e. “OWRK.”  In the “Method according to Owens, Wendt, Rabel and Kaelble,” the surface energy is subdivided into a disperse fraction and a polar fraction, where the surface tension of the solid is σs= σsD + σsP, and the surface tension of the liquid is σl= σlD + σlP.  The OWRK method culminates in a calculated wetting envelope, as shown in Figure 2 of Page 5, where "[l]iquids whose σlD, σlP value pair within the curve will completely wet the solid surface,” and liquids whose value pair are outside the wetting curve do not wet the solid surface. (See Hlawacek Pages 1-5, section entitled “1.2 Method according to Owens, Wendt, Rabel and Kaelble”)
Contact angle θ measurements are used to generate the disperse fraction and the polar fraction of surface tension of the solid, i.e. the σsD, σsP value pair of the solid, used to generate the wetting envelope (Figure 2 on Page 5) and predict wetting behavior of liquid on a solid, where σs= σsD + σsP.  Specifically, Hlawacek teaches “using at least two liquids with known σlD, σlP,” making a series of contact angle θ measurements, using Equation 6 on Page 3 to plot “y against x,” and “by linear regression” calculating the solid’s σsD, σsP value pair from the intercept and slope, respectively. (See Hlawacek Page 3, Equation 6 and paragraph after)
From the above two paragraphs, Hlawacek discloses:
C).	Subdividing the surface energy of the hydraulic filter medium into a disperse fraction and a polar fraction, when Hlawacek discloses there are several ways to model surface energy and predict wetting behavior of a liquid on a solid.  Among such models is the “Method according to Owens, Wendt, Rabel and Kaelble,” i.e. “OWRK.”  In the “Method according to Owens, Wendt, Rabel and Kaelble," the surface energy is subdivided into a disperse fraction and a polar fraction (See the previous two paragraphs); and
G).	Determining the surface energy together with the disperse fraction and the polar fraction by a contact angle measurement when contact angle θ measurements are used to generate the disperse fraction and the polar fraction of surface tension of the solid, i.e. the σsD, σsP value pair of the solid, which in turn is used to generate the wetting envelope (Figure 2 on Page 5) and predict wetting behavior of liquid on a solid, where, σs= σsD + σsP (See previous paragraph).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to include in the Bassler et al. method, the step of modeling surface energy and predicting wetting behavior of a liquid on a solid using the OWRK model, as taught by Hlawacek, i.e.,
C).	Subdividing the surface energy of the hydraulic filter medium into a disperse fraction and a polar fraction; and

G).	Determining the surface energy together with the disperse fraction and the polar fraction by a contact angle measurement,

as taught by Hlawacek, since Hlawacek states at Pages 3 and 4, that there are at least six other models available, but the OWRK model is the best since it takes polar interactions into account (unlike Zismann’s method), models the interaction as a simultaneous interaction of disperse and polar components instead of “a sequential process” (as is done in the Fawkes’s method and the Fawkes’s extended method), uses the simpler geometric mean instead of the more complex harmonic (used in Wu’s method), is a better model of the systems of interest relative to the Schultz methods, and is a simpler description of the polar part of the exchange reactivity that works, relative to the more complex description of the polar part in the Oss & Good acid-base methods.
Bassler et al., in view of Hlawacek, disclose the claimed method except for 
D).	Adjusting proportions of the disperse fraction and the polar fraction relative to one another by selection of coating methods and by selections of a coating media and infusion media to adapt and optimize the hydraulic filter medium the at least one of the predefinable parameters,

F).	The coating methods being a wet chemical coating method, a chemical gas coating method or a physical gas coating method, and

H).	Pleating the hydraulic filter medium after the adapting of the hydraulic filter medium, and

However, Bassler et al., in view of Hlawacek, disclose a hydraulic filter medium, i.e. in use, the filter material has liquid moving through it under pressure.  (See Rejection for Claim 25. A).) (See Claim Interpretation section above for the term “hydraulic filter medium”) Bassler et al., in view of Hlawacek, further disclose a filter medium that is coated (see Bassler et al. [0102], lines 1-5).  Bassler et al., in view of Hlawacek do not teach “selection of coating methods and selection of coating media” because there is no disclosure of how the coating was done. As such, Bassler et al., in view of Hlawacek, disclose:
D).	Adjusting proportions of the disperse fraction and the polar fraction relative to one another (see Rejections for Claim 25. C). and G).) . . . selection of coating methods (see Bassler et al. [0102], lines 1-5) . . . and optimize the hydraulic filter medium the at least one of the predefinable parameters (see Rejection for Claim 25. Preamble and B).).
Bassler et al., in view of Hlawacek, further disclose using an electric field to optimize the pore surface energy and enhance flow through the membrane (i.e. enhance membrane permeability) and this optimization of the parameters (see Rejection for Claim 25. Preamble and B). above) would work well to enhance membrane permeability of a conductive polymeric membrane.
Ishida et al. discloses a conductive polymeric membrane in the context of an air filter for a motor vehicle. (See Ishida et al. [0025]; and Figures 18A-C and [0206]-[0208]) Ishida et al.’s conductive polymeric membrane is constructed as shown in Figures 13 or 14, where the permaselective membrane 13a or 13b are on a base 42a or 42b, respectively. (See Ishida et al. Figures 13-14; and [0145]-[0147]) The permaselective membrane is made of silicone polymer (see Ishida et al. [0008], lines 1-6, and [0091]), with a solid additive ([0013]-[0017]) in the form of a filler ([0092]) and a conductive polymer ([0097]). The base is constructed of any permeable material so long as it is permeable to the fluid being filtered ([0147]). Ishida et al. further teaches the permaselective membrane is formed by dissolving the silicone polymer and the conductive polymer, with any filler, in a solvent – and then forming the membrane “by a process such as casting, coating, or developing on a water surface.” (See Ishida et al. [0104])
When the method of Bassler et al., in view of Hlawacek, is provided with the membrane materials and the steps to form the conductive membrane, as taught by Ishida et al., then of Bassler et al., in view of Hlawacek, in view of Ishida et al., disclose:
D).	Adjusting proportions of the disperse fraction and the polar fraction relative to one another (see Rejections for Claim 25. C). and G).) by selection of coating methods (solvent coating, as taught by Ishida et al. at [104]) and by selections of a coating media and infusion media (coating media includes silicone polymer, as taught by Ishida et al., [0008], lines 1-6, and [0091], infused with conductive polymer and filler, as taught by Ishida et al. at [0013], lines 1-2, [0097], and [0092]) to adapt and optimize the hydraulic filter medium the at least one of the predefinable parameters (see Rejection for Claim 25. B).), since Bassler et al., in view of Hlawacek, in view of Ishida et al., already disclose the surface energy of the filter medium’s pore surface (including the pore surface of the filter medium’s coating media) is adjusted by adjusting the contact angle of the filter medium and the fluid flowing through the filter medium (see Bassler et al. Abstract) and one of ordinary skill in the art would have been motivated to extend this adjustment to include selecting the material of the filter medium and it’s coating media.
Bassler et al., in view of Hlawacek, in view of Ishida et al., further teach:
F).	The coating methods being a wet chemical coating method, a chemical gas coating method or a physical gas coating method (See Ishida et al. Figures 3-7 for first method of making and Figures 8-10 for a second method of making; and [0114]-[0137] for a description of the two methods, both methods including a wet chemical coating method as shown in Figures 4 and 8) (See Bassler et al. [0060[-[0064] for the chemical gas coating method, “plasma-supported deposition from the gas phase,” or the physical gas coating method, “sputtering,” to form a “layer of dielectric” over the “conducting coating of the membrane”)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the method of Bassler et al., in view of Hlawacek, to provide the conductive membrane materials and the steps to form the conductive membrane, as taught by Ishida et al., such that Bassler et al., in view of Hlawacek, in view of Ishida et al., disclose the steps of:
D).	Adjusting proportions of the disperse fraction and the polar fraction relative to one another by selection of coating methods and by selections of a coating media and infusion media to adapt and optimize the hydraulic filter medium the at least one of the predefinable parameters,

F).	The coating methods being a wet chemical coating method, a chemical gas coating method or a physical gas coating method,

since Bassler et al., in view of Hlawacek, disclose using an electric field to optimize the pore surface energy and enhance flow through the membrane (i.e. enhance membrane permeability) and this optimization of the parameters (see Rejection for Claim 25. Preamble and B). above) would work well to enhance membrane permeability of a conductive polymeric membrane, similar to that disclosed by Ishida et al.  Moreover, Bassler et al., in view of Hlawacek, in view of Ishida et al., already disclose the surface energy of the filter medium’s pore surface (including the pore surface of the filter medium’s coating media) is adjusted by adjusting the contact angle of the filter medium and the fluid flowing through the filter medium (see Bassler et al. Abstract) and one of ordinary skill in the art would have been motivated to extend this adjustment to include selecting the material of the filter medium, including selecting the material of the filter medium’s coating media.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated in the method taught by Bassler et al., in view of Hlawacek, in view of Ishida et al, to include the steps of:
D).	Adjusting proportions of the disperse fraction and the polar fraction relative to one another by selection of coating methods and by selections of a coating media and infusion media to adapt and optimize the hydraulic filter medium the at least one of the predefinable parameters (see Rejection for Claim 25. D). above), and

H).	Pleating the hydraulic filter medium after the adapting of the hydraulic filter medium, (emphasis added via underlining)

since, coating a flat filter medium and then pleating, is easier than coating an already pleated filter medium, and since, relative to not pleating, pleating provides “increased surface area" in a given volume which "enables the volume of permeable gas (or the disclosed liquid) to further increase."  (See Ishida et al. Figures 13-14 and [0148])
Bassler et al., in view of Hlawacek, in view of Ishida et al., disclose a coating media and an infusion media (see Bassler et al. [0102], lines 1-5, where the coating media includes silicone polymer, as taught by Ishida et al., [0008], lines 1-6, and [0091], infused with conductive polymer and filler, as taught by Ishida et al. at [0013], lines 1-2, [0097], and [0092])  The references are silent regarding self cross-linking or free radicals, i.e.  
E).	1).	The coating media being a coating material that encases fibers of the hydraulic filter medium in a self cross-linking manner or

E).	2).	The coating media being a coating material that forms covalent bonds with free radicals of the fibers of the hydraulic filter medium such that the coating material is polymerized on portions of a surface of the hydraulic filter medium.

However, Bassler et al., in view of Hlawacek, in view of Ishida et al., are concerned with controlling the hydrophobicity/hydrophilicity (see Bassler et al. [0013]) of the filter medium having a coating media (filter medium is disclosed in Bassler et al., Figure 5, membrane 32, that is coated, as disclosed at Bassler et al. [0102], lines 1-5, where the coating media includes silicone polymer, as taught by Ishida et al., [0008], lines 1-6, and [0091], infused with conductive polymer and filler, as taught by Ishida et al. at [0013], lines 1-2, [0097], and [0092]).  The references further teach glass fibers (glass fibers are silica nanotubes as part of the filter medium’s coating media infused with filler, as taught by Ishida et al. at [0092], particularly line 12) that are coated with polydimethylsiloxane (see Ishida et al. [0091]), can also be coated with polysiloxane (see Ishida et al. [0091]).
Like Bassler et al., in view of Hlawacek, in view of Ishida et al., Sealey et al. discloses a filter medium (filter media) of glass fibers encased by polysiloxane, where there is an interest in controlling the hydrophilicity / hydrophobicity (water repellency) of the filter medium.  Sealey et al. further teaches tailoring the hydrophilicity / hydrophobicity of the filter medium by including in the filter medium “a water repellant (i.e., a fluorinated species)” that is attached to the glass fiber (core 16, shown in Sealey et al.’s Figure 1) via dendrimers (branches 20, 24, 30, and endgroups 40, as shown in Sealey et al.’s Figure 1, where the dendrimer can “include any suitable type of molecule,” with some examples given in [0022], and at [0024]) – and the dendrimer itself can include the “water repellant . . . fluorinated species” (see Sealey et al. [0022], lines 11-13). (See Sealey et al. Title; Abstract, particularly lines 2-3; [0002]-[0004], particularly [0003]-[0004] for the “desirable balance of properties including a high water repellency, a high efficiency, and a low resistance to fluid flow across the filter media”; [0045] for “polysiloxane . . . used in combination with a fluorinated species and/or a dendrimer” which “aid in imparting the filter media . . . with desirable properties (e.g., high efficiency as a function of pressure drop)”; [0023] for the fluorinated species being attached to the dendrimer bonded to the glass surface, where the fluorinated species is “chemically bound to . . . adsorbed onto . . . or . . . physically trapped by the dendrimer; [0025]-[0026] for the types of bonding, including crosslinking)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include the fluorinated species taught by Sealey et al. in the coating material taught by Bassler et al., in view of Hlawacek, in view of Ishida et al. since:
1).	Like Bassler et al., in view of Hlawacek, in view of Ishida et al., Sealey et al. discloses a filter medium (filter media) of glass fibers encased by polysiloxane, where there is an interest in controlling the hydrophilicity / hydrophobicity (water repellency) of the filter medium (see above three paragraphs);
2).	Sealey et al. further discloses tailoring the hydrophilicity / hydrophobicity of the filter medium by including in the filter medium “a water repellant (i.e., a fluorinated species)” that is attached to the glass fiber (core 16, shown in Sealey et al.’s Figure 1) via dendrimers (branches 20, 24, 30, and endgroups 40, as shown in Sealey et al.’s Figure 1, where the dendrimer can “include any suitable type of molecule,” with some examples given in [0022], and at [0024]) – and the dendrimer itself can include the “water repellant . . . fluorinated species” (see Sealey et al. [0022], lines 11-13);
3).	Sealey et al. further states at the Abstract, and at [0004], that by including the fluorinated species, a filter media is provided that has “a desirable balance of properties including a high water repellency, a high efficiency, and a low resistance to fluid flow across the filter media.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the Combination's method the step of:
E).	1).	The coating media being a coating material that encases fibers of the hydraulic filter medium in a self cross-linking manner (i.e. “internally-crosslinked structure," see Sealey et al. [0026]) or
E).	2).	The coating media being a coating material that forms covalent bonds with free radicals of the fibers of the hydraulic filter medium such that the coating material is polymerized on portions of a surface of the hydraulic filter medium (see Sealey et al. [0017], lines 26-29, for the recited “portions” of the glass fiber of the hydraulic filter medium; [0101], [0031] for “fluorinated species” of “non-polymeric form,” i.e. monomers, and [0035] for “examples of monomers” in the “fluorinated species” that can be polymerized),
as taught by Sealey et al., since Sealey et al. states that “[s]uch reactions are known to those of ordinary skill in the art" and furthermore, “[t]he amount of crosslinking may be controlled, for instance, by controlling the number of crosslinkable groups in the dendrimer (part of the disclosed coating), and/or by controlling the amount of time or other reaction systems that cause crosslinkages to form,” and the amount of crosslinking can be monitored “to determine when a suitable amount of crosslinking has occurred.” (See Sealey et al. [0026])
Additional Disclosures Include:
Claim 26 – The Combination discloses a method according to Claim 25 wherein the coating method is wet chemical coating method and uses silicon dioxide molecules in the glass material forming the silica nanotubes of the filler in the coating media of the filter medium (see Ishida et al. [0092], particularly line 12).  (See Ishida et al. for the wet chemical coating method, specifically, Figures 3-7 for first method of making and Figures 8-10 for a second method of making; and [0114]-[0137] for a description of the two methods, both methods including a wet chemical coating method as shown in Figures 4 and 8)  (See Rejection for Claim 25. D). for motivation to combine)
Claim 27 – The Combination discloses a method according to Claim 26 wherein the silicon dioxide molecules are used as further modifications of oxides of silicon in combination with iron, magnesium, or fluorine.  Details follow.
The Combination discloses that the silicon dioxide molecules (silicon dioxide molecules in the silica nanotubes as part of the filler of the filter medium’s coating media, see Ishida et al. at [0092], particularly line 12) are coated with polydimethylsiloxane and/or polysiloxane as part of the filter medium's coating media (see Ishida et al. at [0091]).
The Combination further teaches:
wherein the silicon dioxide molecules are used as further modifications of oxides of silicon in combination with iron, magnesium, or fluorine. (See Sealey et al. [0045], lines 1-7, for fluorine)

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include in the Combination’s method the step of:
wherein the silicon dioxide molecules are used as further modifications of oxides of silicon in combination with iron, magnesium, or fluorine,

as taught by Sealey et al., since Sealey et al. states at [0045] that when the polysiloxane is “used in combination with the fluorinated species and/or a dendrimer (i.e. in the disclosed coating media),” this “may aid in imparting the filter media or article with desirable properties,” the example being “high efficiency as a function of pressure drop.”
Claim 28 – The Combination discloses a method according to Claim 25 wherein the coating method is the chemical gas coating method and uses monomers polymerized to form fluoropolymers, polyethylene or polypropylene (“polytetrafluoroethylene . . . perfluoroisobutene . . .  and Parylene,” see [0064], lines 4-5).  (See Bassler et al. [0060]-[0064] for the chemical gas coating method, “plasma-supported deposition from the gas phase,” or the physical gas coating method, “sputtering,” to form a “layer of dielectric” over the “conducting coating of the membrane”)
Claim 29 – The Combination discloses a method according to Claim 25 wherein the coating material is polydimethylsiloxane as part of the filter medium’s coating media as taught by Ishida et al. at [0091], or poly(3,4-ethylenedioxythiophene) (polythiophene) as part of the filter medium’s coating media including conductive polymer, as taught by Ishida et al. at [0097].  (See Claim 25. D). for motivation to combine)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute poly(3,4-ethylenedioxythiophene) for the disclosed polythiophene since poly(3,4-ethylenedioxythiophene) is similar in chemical structure to polythiophene, with both being the conducting polymers that the Combination seeks, and poly(3,4-ethylenedioxythiophene is widely available commercially. 

NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
In the final Office Action, dated 4/30/2020, Claims 11, 16-19, 22-23, and 25-29 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The individual rejections were made in Points A).-M). that followed the initial rejection statement.  Here, the individual rejections A).-F). and I).-M). are withdrawn, the individual rejection F). having already been withdrawn in the Advisory Action dated 10/20/2020.

(2) Response to Argument
Regarding the Rejection for Claim 23 under § 112(b) for indefiniteness – Claim 23 depends on Claim 11.  Claims 11 and 23 follow.
Claim 11.  A method for adapting a hydraulic filter medium to predefinable parameters, comprising the steps of:
providing the hydraulic filter medium;
adapting the hydraulic filter medium to at least one of predefinable parameters of electrostatic charge, flow rate behavior, fraction filtration efficiency, and preservation of a constant quantity and quality of fluid additives, by a targeted influencing of a surface energy of the hydraulic filter medium, the adopting of the hydraulic filter medium of the predefinable parameters being a wet chemical coating method;
subdividing the surface energy of the hydraulic filter medium into a disperse fraction and a polar fraction, the surface energy of the hydraulic filter medium and the disperse and polar fractions being determined by a contact angle measurement on the hydraulic filter medium; and
adjusting proportions of the disperse fraction and the polar fraction relative to one another by selection of a coating method and by a selection of a coating media to optimize the predefinable parameters, the adjusting proportions being by the coating media being applied to the hydraulic filter medium such that the coating media encases fibers of the filter medium being coated by a self-cross-linking with free radicals of the fibers of the hydraulic filter medium such that the coating media is polymerized on at least portions of a surface of the hydraulic filter medium; and
pleating the hydraulic filter medium.

Claim 23.  A method according to Claim 11
wherein the hydraulic filter medium comprises a filter material at least partially formed of fibers, the fibers at least one of being made of glass material, being melt blown or being made of plastic material; and
prior to pleating of the hydraulic filter medium, the adjusting proportions is by the coating media with fibers being coated with at least one of a polydimethylsiloxane or a polythiophene.

Claim 23 is rejected under 112(b) for indefiniteness because the “adjusting proportions” is done by one step in Claim 11, upon which Claim 23 depends, and a different step in Claim 23.  It is unclear how the Claim 23 step further limits the already completed Claim 11 step.  (See Rejection for Claim 23 under § 112(b) above)
Appellant argues that “claim 23 further limits claim 11 by the hydraulic filter having the recited fibers and the steps of the adjusting portions being ‘prior’ to the pleating and the recited coating materials.”  (See Appeal Brief Page 5)
These arguments are unpersuasive because the issue is two-fold.
1).	Claim 11 recites “adjusting proportions” of the disperse fraction and the polar fraction.
2).	Claim 11 then recites “the adjusting proportions” that are then defined to be the coating media that is applied to the fibers. 
Claim 23 then recites more specificity of "the adjusting proportions."  However, Claim 11 uses “adjusting proportions” in two different ways.  The first way is by using the phrase as a verb.  The second way is by using "adjusting proportions" as a noun.  Claim 23 appears to use the term "the adjusting proportions," redefining the noun in a different way than the two ways set forth in Claim 11, because Claim 23 now requires this "adjusting proportions" to be a method step which is different to what it was defined to be in Claim 11 for the verb or for the noun.

Claims 11 and 25 are each rejected under § 103 over Bassler et al., in view of Hlawacek, in view of Ishida et al., in view of Sealey et al.  Claims 11 and 25 follow.
Claim 11.  A method for adapting a hydraulic filter medium to predefinable parameters, comprising the steps of:
providing the hydraulic filter medium;
adapting the hydraulic filter medium to at least one of predefinable parameters of electrostatic charge, flow rate behavior, fraction filtration efficiency, and preservation of a constant quantity and quality of fluid additives, by a targeted influencing of a surface energy of the hydraulic filter medium, the adopting of the hydraulic filter medium of the predefinable parameters being a wet chemical coating method;
subdividing the surface energy of the hydraulic filter medium into a disperse fraction and a polar fraction, the surface energy of the hydraulic filter medium and the disperse and polar fractions being determined by a contact angle measurement on the hydraulic filter medium; and
adjusting proportions of the disperse fraction and the polar fraction relative to one another by selection of a coating method and by a selection of a coating media to optimize the predefinable parameters, the adjusting proportions being by the coating media being applied to the hydraulic filter medium such that the coating media encases fibers of the filter medium being coated by a self-cross-linking with free radicals of the fibers of the hydraulic filter medium such that the coating media is polymerized on at least portions of a surface of the hydraulic filter medium; and
pleating the hydraulic filter medium.

Claim 25.  A method for adapting a hydraulic filter medium to predefinable parameters, comprising the steps of:
providing the hydraulic filter medium;
adapting the hydraulic filter medium to at least one of predefinable parameters of electrostatic charge, flow rate behavior, dynamic pressure behavior, differential pressure behavior, fraction filtration efficiency, or preservation of a constant quantity and quality of fluid additives, by a targeted influencing of a surface energy of the hydraulic filter medium;
subdividing the surface energy of the hydraulic filter medium into a disperse fraction and a polar fraction;
adjusting proportions of the disperse fraction and the polar fraction relative to one another by selection of coating methods and by selections of a coating media and infusion media to adapt and optimize the hydraulic filter medium the at least one of the predefinable parameters,
the coating media being a coating material that encases fibers of the hydraulic filter medium in a self cross-linking manner or that forms covalent bonds with free radicals of the fibers of the hydraulic filter medium such that the coating material is polymerized on portions of a surface of the hydraulic filter medium, the coating methods being a wet chemical coating method, a chemical gas coating method or a physical gas coating method;
determining the surface energy together with the disperse fraction and the polar fraction by a contact angle measurement; and
pleating the hydraulic filter medium after the adapting of the hydraulic filter medium.

Regarding Claims 11 and 25 – Appellant argues that Bassler et al., Hlawacek, Ishida et al., and Sealey et al., are each non-analogous art.  (See Appeal Brief Pages 7-9)  Specifically, Appellant argues that Bassler et al. is non-analogous art because “Bassler does not relate to a hydraulic filter having the specified parameter influences by influencing surface energy . . . with disperse and polar fractions . . .” and “the Bassler membrane structure” is not “capable of being used to filter out solid particles”; Appellant argues that “Hlawacek also does not relate to a hydraulic filter”; Appellant argues that, “Ishida relates to a cabin air filter for an automobile” and “is not for a liquid and is not a hydraulic filter”; and Appellant argues that “Sealey relates to filters with water repellency” and “[w]ater repellency is not one of the predefinable parameters recited.”
Appellant further argues (see Appeal Brief Page 7) that the law governing non-analogous art is:
If a cited document relied upon for modification of another cited document relates to a non-analogous environment and does not involve a common problem, no prima facie case of obviousness is established. In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011); KTec, Inc. v. Vita-Mix Corporation, 696 F.3d 1364, 104 USPQ2d 1408 (Fed. Cir. 2012). Prior art is only analogous if that prior art is reasonably pertinent to the problem solved by the inventor. Circuit Check Inc. v. QXQ Inc., 795 F.3d 1331, 115 USPQ2d 1478 (Fed. Cir. 2015).

These arguments are unpersuasive because Appellant appears to be arguing that for prior art to be analogous, both prongs of a two-prong test must be met.  There is no such requirement.  Either one prong or the other of a two-prong test must be met, with the two-prong test as follows:
. . . a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

(See MPEP 2141.01(a) for guidance on “Analogous and Nonanalogous Art”)
In response to Appellant’s argument that Bassler et al., Hlawacek, Ishida et al., and Sealey et al., are each non-analogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case:
A).	Bassler is in the field of Appellant’s endeavor (filtering) and is reasonably pertinent to the particular problem with which the Appellant was concerned (providing a hydraulic filter medium).  As shown in the Rejection for Claim 11 (and 25) above, Bassler et al. discloses a hydraulic filter medium (see Bassler et al. Figure 5, Item 32, membrane; see below for further discussion of the Bassler et al. filter medium being a hydraulic filter medium) in the field of filtering (see Bassler et al. [0010], lines 25-26, and [0073], for “use of a fluidic system of the above described kind as a filter in the fluidic system).
B).	Hlawacek is in the field of Appellant’s endeavor and is reasonably pertinent to the particular problem with which Appellant was concerned since Hlawacek discloses use of the Owens, Wendt, Rabel and Kaelble (OWRK) model, which is the same model Appellant uses.  (See Hlawacek Page 2, “1.2 Method according to Owens, Wendt, Rabel and Kaelble,” which begins, “The method of Owens, Wendt, Rabel and Kaelble (OWRK) [1,2] provides the dispersive and polar fraction of the surface tension of a surface.”) (See Original Disclosure Page 10, first full paragraph, where it is stated, “Each fraction of the surface energy is determined in accordance with the Kälble method (OWRK)”; see Substitute Disclosure Page 12, first full paragraph, for same)
C).	Ishida et al. is in the field of Appellant’s endeavor (filtering) and is reasonably pertinent to the particular problem with which the Appellant was concerned (coating a filter medium).
D).	Sealy et al. is in the field of Appellant’s endeavor (filtering) and is reasonably pertinent to the particular problem with which the Appellant was concerned (coating a filter medium).
A more extensive discussion of the Bassler et al. hydraulic filter medium (see Bassler et al. Figure 5, Item 32; membrane) follows.
The term “hydraulic filter medium” never appears in the Original Disclosure (or in the Substitute Disclosure).  As such, the term “hydraulic filter medium” is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The term “hydraulic filter medium” is interpreted to mean, in use, the filter medium has liquid moving through it under pressure. (See Original Disclosure, Page 2, lines 24-29, for the interpretation being in light of the specification as it would be understood by one of ordinary skill in the art; see Substitute Disclosure, Page 3, lines 5-10, for same)
A dictionary definition of the term “hydraulic,” from the American Heritage® Dictionary of the English Language appears below.  (See Appendix for details)

    PNG
    media_image2.png
    162
    646
    media_image2.png
    Greyscale

Given the above dictionary definition, and as stated in the Rejection for Claim 11 (and 25), Bassler et al. discloses a hydraulic filter medium (filter medium, i.e. membrane 32, as disclosed in Figure 5 and at [0004]) because the filter medium is used for filtering ([0010], lines 25-26, and [0073]) and, in use, the filter medium has fluid (i.e. water, oil, and/or air, see [0005]) moving through it under pressure (see [0004], lines 6-8).
These arguments are also unpersuasive because what is claimed is a “hydraulic filter medium,” not the “hydraulic filter” that Appellant is arguing. (See Claims 11 and 25 above)  A hydraulic filter might include the recited hydraulic filter medium (or not), but in either case, the hydraulic filter has structure beyond its hydraulic filter medium.  Because a hydraulic filter medium is being claimed, and not a hydraulic filter, it is irrelevant whether the hydraulic filter that Appellant is arguing, has “the specified parameter influences by influencing surface energy . . . with disperse and polar fractions,” “filters solids,” “is not for a liquid,” or is a “filter[[s]] with water repellency,” as Appellant is arguing – and it is irrelevant whether the reference “does not relate to a hydraulic filter,” as Appellant is arguing.

Regarding the dependent claims – Appellant argues, “Claims 16-20 and 22-23 and claims 26-29 being dependent upon claim 11 and claim 25 are also allowable for the reasons presented above and are further distinguishable by the additional features recited therein.”  (See Appeal Brief Pages 9-11)
Note that Appellant cancelled Claim 20 in the Response dated 1/17/2020.
Regarding Claim 16 – Appellant argues, “No evidence is provided that a sol-gel method is known for use for a hydraulic filter.”
These arguments are unpersuasive because what is claimed is a “hydraulic filter medium,” not the “hydraulic filter” that Appellant is arguing.  (See Claims 16 and 11)  A hydraulic filter might include the recited hydraulic filter medium (or not), but in either case, the hydraulic filter has structure beyond its hydraulic filter medium.  Because a hydraulic filter medium is being claimed, and not a hydraulic filter, it is irrelevant whether “sol-gel method is known for use for a hydraulic filter,” as Appellant is arguing.
Regarding Claims 17-18 – Appellant argues that no “adequate basis is provided to support the obviousness of the use of silica on the Bassler membrane that is not a filter.”
These arguments are unpersuasive because given the above dictionary definition of “hydraulic,” and as stated in the Rejection for Claim 11 (and 25), Bassler et al. discloses a hydraulic filter medium (filter medium, i.e. membrane 32, as disclosed in Figure 5 and at [0004]) because the filter medium is used for filtering ([0010], lines 25-26, and [0073]) and, in use, the filter medium has fluid (i.e. water, oil, and/or air, see [0005]) moving through it under pressure (see [0004], lines 6-8).
These arguments are also unpersuasive because what is claimed is a “hydraulic filter medium,” not the “filter” that Appellant is arguing.  (See Claims 17-18 and 11)  A filter might include the recited hydraulic filter medium (or not), but in either case, the filter has structure beyond its filter medium.  Because a hydraulic filter medium is being claimed, and not a filter, it is irrelevant whether “adequate basis is provided to support the obviousness of the use of silica on the Bassler membrane that is not a filter,” as Appellant is arguing.
Regarding Claim 19 – Appellant argues that “the combination of Bassler, Ishida and Sealey is not obvious for the reasons presented above.”
These arguments are unpersuasive because Claim 19 is rejected under § 103 over Bassler et al., in view of Hlawacek, in view of Ishida et al., in view of Sealey et al. – not “the combination of Bassler, Ishida and Sealey” as Appellant is arguing.
Regarding Claim 22 – Appellant argues, “Paragraph [0109] of Ishida alleged to disclose this feature does not describe this coating thickness.”
These arguments are unpersuasive because, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In this case, Claim 22 is rejected under § 103 over Bassler et al., in view of Hlawacek, in view of Ishida et al., in view of Sealey et al. – and the Combination’s coating media has “a thickness from several nanometers up to 1 micrometer depending on the filtration task,” as recited. (See Rejection for Claim 22).
Regarding Claim 23 – Appellant argues, “Claim 23 is further distinguishable by the coating with polydimethylsiloxane or polythiophere. These specific chemical are not shown to be in the applied documents, particularly relative to being applied before pleating. The reference to ‘increased surface area’ in paragraph 6 of the Office Action is not shown to be relative to pleating.”
These arguments are unpersuasive because it is unclear what Appellant is arguing.
It is unclear what “[t]hese specific chemical” is/are and it is unclear what “applied documents” are being referred to.  It is unclear how the unknown “specific chemical” cannot be shown in the applied documents, but is “applied before pleating.”  It is unclear where the “increased surface area” is referenced from.  It is unclear how “paragraph 6 of the Office Action” pertains to Claim 23 because Paragraph 6 in the Office Action is part of the “Information Disclosure Statement” section.  It is unclear what is “not shown” that is “relative to the pleating.”
Regarding Claim 26 – Appellant refers to Claim 16 and Claim 17 arguments.
Regarding Claim 27 – Appellant refers to Claim 19 arguments.
Regarding Claim 28 – Appellant argues, “Claim 28 is further distinguishable by the chemical gas coating method using fluoropolymers, polyethylene or polypropylene. The references to paragraphs [0060]-[0064] are not in Bassler or its U.S. equivalent.”
These arguments are unpersuasive because paragraphs [0060]-[0064] are in Bassler et al.’s U.S. equivalent.  The paragraphs follow.
[0060] In the fluidic system, one first electrode is preferably formed by a conducting substrate of the membrane or a conducting coating of the membrane.

[0061] For example, this can be a metal lattice or metal weave or metal foam or such a substrate structure made from a conductive polymer. Alternatively, the substrate structure can also be made from a nonconducting material, such as a ceramic or a nonconducting polymer that is coated or covered with a conducting layer.

[0062] Preferably a layer of a dielectric is placed on top of the first electrode, i.e., the conducting substrate or the conducting coating of the membrane.

[0063] The dielectric especially preferably forms the pore surface directly. Alternatively, the material fanning the surface can be applied as an additional layer on top of the dielectric.

[0064] The coating method used can be, for example, plasma-supported deposition from the gas phase, deposition of a layer from the liquid phase, vaporization or sputtering. The coating fanning the pore surface preferably has polytetraftuorethylene (PTFE), perfluorisobutene (PFIB), Parylene. A suitable coating is marketed under the brand name “lipocer” by Plasma Electronic GmbH.

Regarding Claim 29 – Appellant argues, “Claim 29 is further distinguishable by the coating materials recited therein. Those specific chemicals are not disclosed in the applied documents and no adequate evidence supports the alleged obviousness thereof.
These arguments are unpersuasive for the following reasons.  Claim 29 recites:
Claim 29.  A method according to Claim 25 wherein the coating material is polydimethylsiloxane or poly(3,4-ethylenedioxythiophene).

 

    PNG
    media_image3.png
    254
    555
    media_image3.png
    Greyscale

The Combination (Bassler et al., in view of Hlawacek, in view of Ishida et al., in view of Sealey et al.) discloses polydimethylsiloxane, i.e. “polyorganosiloxane” composed of R2SiO2/2 where R is an “alkyl . . . group having a carbon number of 1.”  (See Ishida et al. [0091])  (See Rejection for Claim 29 above)


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DENISE R. ANDERSON/Examiner, Art Unit 1779                                                                                                                                                                                                        
Conferees:
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779          

/William Krynski/
Supervisory Patent Examiner, TC 1700        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

APPENDIX
Definition of “hydraulic” – American Heritage® Dictionary of the English Language.  Copyright© 2011 by Houghton Mifflin Harcourt Publishing Company.  Published by Houghton Mifflin Harcourt Publishing Company.   

    PNG
    media_image4.png
    1015
    1425
    media_image4.png
    Greyscale